[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 39 
[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 40 
[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 41 
It will be unnecessary to notice any of the points or decisions of the judge at the court, except the motion for a nonsuit and the charge of the judge that if the jury thought the sum of money in the chest a proper sum for traveling expenses, the plaintiff was not bound to give notice of it to the defendant. The several requests made by the defendant's council to the charge and the refusal of the judge to charge as requested are, as I apprehend, entirely dependent upon the decision of the court refusing to nonsuit the plaintiff. If that decision was right, the refusal of the court to charge the jury as requested was clearly proper, in each case where such request was made.
When the plaintiff rested the testimony was slight, and it might be a serious question whether at that time there was sufficient evidence to authorize a jury to render a verdict for the plaintiff, provided it had clearly appeared in evidence at that time that the defendant did not have a continuous road from Whitehall to Troy, or the court is to take judicial notice of the existence of the distinct corporation. The only mode in which it appeared that there was more than one company was in the statement of the defendant's counsel on the motion for a nonsuit.
There was, however, some evidence that the agents of the defendant received the baggage at Whitehall to be conveyed to Troy. The plaintiff paid fare to the agent at Whitehall for passage from that place to Troy and received passage tickets; and it is fairly inferable, that she paid the fare to the same agent that took charge of her baggage. These tickets were received and allowed as sufficient *Page 42 
passage tickets on board the cars, and part of her baggage was conveyed to and received at Troy.
It is, however, unnecessary to decide that question, for the reason that additional evidence was subsequently given by the defendant, which strengthens the case made by the plaintiff, and the decision of this case upon the motion for a nonsuit must depend upon the sufficiency of the evidence to be submitted to the jury when the evidence closed, and the defendant the second time moved for a nonsuit.
Besides the fact that the plaintiff paid fare through from Whitehall to Troy, and received tickets from agents at Whitehall, which were received and allowed as sufficient passage tickets on board of the cars, and that part of the baggage was conveyed to and received at Troy, the additional facts are proved by the witness Beals; that he was a baggage man in the employment of the defendant; had charge of the baggage car from Whitehall to Troy, which belonged to defendant, and in which part of the defendant's baggage was carried from Whitehall to Troy, and that he once went into the other baggage car, which he says the agents of the Whitehall road loaded up with emigrants' baggage; and that on his arrival at Saratoga Springs he entirely neglected assorting and selecting the baggage to be sent to Schenectady, from that to be sent to Troy, out of the freight car, which finally came to Troy. It appeared, also, that the plaintiff and her family were emigrants, and that sometimes through tickets were sold for emigrants, or second class passengers.
I am satisfied from this evidence that the refusal of the judge to nonsuit the plaintiff was right. The court charged the jury that it was for them to say whether it was proved that the defendant by its agents received the baggage and agreed to carry it to Troy, and on the decision of the motion for a nonsuit, after all the evidence was given, the court stated it was a matter to be left to the jury.
The court was right both in the charge and in the refusal to nonsuit. There were facts which it was proper to *Page 43 
submit to the jury, who were the proper judges of the weight of evidence, and it would have been error to have refused so to submit them. "The law does not regard the judges as possessing any superior qualifications over jurors for judging of facts or the weight or force of evidence of facts. It is a safe and favorite principle of our jurisprudence that facts are to be tried by a jury." (Adsit v. Wilson, 7 Howard, Pr. Rep. 66.) "When there is evidence on both sides, and the correctness of the verdict or finding on the facts is merely doubtful; in short, when the only complaint against the finding of the facts is, that the triers did not correctly weigh or appreciate the evidence, the court have no authority to interfere with the result." (Gra.Pr.2d ed.631 to 633, and the cases there cited.) "If the evidence will not authorize the jury to find a verdict for the plaintiff, or if the court would set it aside if so found, as contrary to evidence, it is the duty of the court to nonsuit the plaintiff; but the court should be extremely cautious on the subject of interfering with the province of the jury, who, by the principles and plan of our jurisprudence, have exclusive jurisdiction of the facts of a case." (Tabor v. Hopkin, 4Com. 546; Pratt v. Hull, 13 John. 334; Stuart v.Simpson, 1 Wendell, 376.) The question for this court to decide is, whether we should have been bound to set aside the verdict in this cause as against evidence had the question been presented to us in the supreme court, sitting as a court of review in this cause upon a case. If there is sufficient evidence to sustain the verdict upon a case, the motion to nonsuit the plaintiff was properly overruled.
I am not only satisfied that there was sufficient evidence to sustain the verdict, but the jury were right in finding a verdict for the plaintiff; and had they found for defendant there would have been strong grounds for setting aside the verdict as against evidence.
It is unnecessary to decide whether the charge of the judge in relation to the money in the chest was or was not erroneous. The charge contained two distinct propositions, *Page 44 
the first of which was clearly right. The defendant's exception is to the charge generally; then if either proposition in the charge was right the exception will not be available. The judgment must therefore be affirmed.
JOHNSON and WILLARD, JJ., read written opinions in favor of affirmance.
Judgment affirmed.